DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. US 10481818 B2. This is a statutory double patenting rejection.
Instant Application
U.S. Patent No. US 10481818 B2
1. A method, comprising:
storing sequentially, in a volatile memory of a storage device, versions of meta data of the storage device;


loading, during a startup process following the shutdown process, the meta data from the non-volatile storage media into the volatile memory; and
performing a binary search of a latest, valid version of the meta data in the volatile memory.

2. The method of claim 1, further comprising:
buffering, in the volatile memory, a write command received from a host to which the storage device is attached;
generating the latest, valid version of the meta data to identify the write command; and
providing, to the host, a response indicating a completion of the write command, before committing the write command to the non-volatile storage media.

3. The method of claim 2, wherein the shutdown process is in response to a sudden power loss in a power supply of the storage device.



4. The method of claim 3, further comprising:
committing, according to the latest, valid version of the meta data, the write command to the non-volatile storage media of the storage device after the startup process.
5. The method of claim 4, wherein the binary search includes:
identifying an initial area of search in the volatile memory, the initial area of search containing the latest, valid version of the meta data;
locating a version of the meta data in a middle of the initial area of search, a location of the version of the meta data located in the middle of the initial area of search dividing the initial area into two portions; and

6. The method of claim 5, wherein the selecting is based on a result of comparing ages of the version located in the middle of the initial area of search and a version of the meta data located in the beginning of the initial area of search.

7. A storage device, comprising:
a host interface;
a controller;
a volatile memory; and
non-volatile storage media;
wherein the controller is configured via firmware to:
store versions of meta data of the storage device sequentially in the volatile memory;
copy the meta data into the non-volatile storage media during a shutdown process; and
during a startup process following the shutdown process,

perform a binary search of a latest, valid version of the meta data.


8. The storage device of claim 7, further comprising:
a power hold-up module that provides power during the shutdown process.
9. The storage device of claim 8, wherein the power hold-up module includes a capacitor storing energy for the shutdown process.
10. The storage device of claim 8, wherein the storage device is a solid state drive.
11. The storage device of claim 7, wherein the volatile memory includes a circular buffer; and the versions of meta data of the storage device are stored in the circular buffer.
12. The storage device of claim 7, wherein the binary search of the latest, valid version of the meta data includes searching in a middle of a 
13. The storage device of claim 12, wherein in response to a determination that no valid version of the meta data is found in the middle of the first area of the volatile memory, a second area of the volatile memory is identified for searching the latest, valid version of the meta data, wherein the second area is a portion of the first area but does not include an area between the middle of the first area and the end of the first area.
14. The storage device of claim 12, wherein in response to a determination that a valid version of the meta data found in the middle of the first area of the volatile memory is older than a valid version of the meta data found in the beginning of the first area, a second area of the volatile memory is identified for searching the latest, valid version of the meta data, wherein the second area is a portion of the first area but does not 
15. The storage device of claim 12, wherein in response to a determination that a valid version of the meta data found in the middle of the first area of the volatile memory is newer than a valid version of the meta data found in the beginning of the first area, a second area of the volatile memory is identified for searching the latest, valid version of the meta data, wherein the second area is a portion of the first area but does not include an area between the beginning of the first area and the middle of the first area.
16. The storage device of claim 7, wherein the latest, valid version of the meta data identifies a write command that is buffered in the volatile memory and that is to be committed to the non-volatile storage media.
17. The storage device of claim 16, wherein the storage device sends an acknowledgment to the host for the write command before 
18. The storage device of claim 16, wherein the shutdown process is between a time gap between the acknowledgment and committing the write command to the non-volatile storage media.
19. The storage device of claim 16, wherein the shutdown process is in response to a sudden power loss in a power source of the storage device.

20. A non-transitory computer storage medium storing instructions which, when executed by a storage device, cause the storage device to perform a method, the method comprising:
storing sequentially, in a volatile memory of a storage device, versions of meta data of the storage device;
copying the meta data from the volatile memory into non-volatile storage media of the storage device during a shutdown process;

performing a binary search of a latest, valid version of the meta data in the volatile memory.


storing sequentially, in a volatile memory, versions of meta data of the storage device;

loading, during a startup process following the shutdown process, the content, including the meta data, from the non-volatile storage media into the volatile memory; and
performing a binary search of a latest, valid version of the meta data in the volatile memory.
15. The method of claim 14, further comprising:
buffering, in the volatile memory, a write command received from a host to which the storage device is attached;
generating the latest, valid version of the meta data to identify the write command; and
providing, to the host, a response indicating a completion of the write command, before committing the write command to the non-volatile storage media.

17. The method of claim 16, wherein the content includes the write content buffered in the volatile memory; and the method further comprises:
committing, according to the latest, valid version of the meta data, the write command to the non-volatile storage media of the storage device after the startup process.
18. The method of claim 17, wherein the binary search includes:
identifying an initial area of search in the volatile memory, the initial area of search containing the latest, valid version of the meta data;
locating a version of the meta data in a middle of the initial area of search, a location of the version of the meta data located in the middle of the initial area of search dividing the initial area into two portions; and

19. The method of claim 18, wherein the selecting is based on a result of comparing ages of the version located in the middle of the initial area of search and a version of the meta data located in the beginning of the initial area of search.

1. A storage device, comprising:
a host interface in communication with a host;
a controller;
a volatile memory;
non-volatile storage media; and
firmware containing instructions executable by the controller; and
wherein the storage device stores versions of meta data of the storage device sequentially in the volatile memory;
wherein the meta data is copied into the non-volatile storage media during a shutdown process; and

2. The storage device of claim 1, further comprising:
a power hold-up module that provides power during the shutdown process.
3. The storage device of claim 2, wherein the power hold-up module includes a capacitor storing energy for the shutdown process.
4. The storage device of claim 2, wherein the storage device is a solid state drive.
5. The storage device of claim 1, wherein the volatile memory includes a circular buffer; and the versions of meta data of the storage device are stored in the circular buffer.
6. The storage device of claim 1, wherein the binary search of the latest, valid version of the meta data includes searching in a middle of a 
7. The storage device of claim 6, wherein in response to a determination that no valid version of the meta data is found in the middle of the first area of the volatile memory, a second area of the volatile memory is identified for searching the latest, valid version of the meta data, wherein the second area is a portion of the first area but does not include an area between the middle of the first area and the end of the first area.
8. The storage device of claim 6, wherein in response to a determination that a valid version of the meta data found in the middle of the first area of the volatile memory is older than a valid version of the meta data found in the beginning of the first area, a second area of the volatile memory is identified for searching the latest, valid version of the meta data, wherein the second area is a portion of the first area but does not 
9. The storage device of claim 6, wherein in response to a determination that a valid version of the meta data found in the middle of the first area of the volatile memory is newer than a valid version of the meta data found in the beginning of the first area, a second area of the volatile memory is identified for searching the latest, valid version of the meta data, wherein the second area is a portion of the first area but does not include an area between the beginning of the first area and the middle of the first area.
10. The storage device of claim 1, wherein the latest, valid version of the meta data identifies a write command that is buffered in the volatile memory and that is to be committed to the non-volatile storage media.
11. The storage device of claim 10, wherein the storage device sends an acknowledgment to the host for the write command before 
12. The storage device of claim 10, wherein the shutdown process is between a time gap between the acknowledgment and committing the write command to the non-volatile storage media.
13. The storage device of claim 10, wherein the shutdown process is in response to a sudden power loss in a power source of the storage device.

20. A non-transitory computer storage medium storing instructions which, when executed by a storage device, cause the storage device to perform a method, the method comprising:
storing sequentially, in a volatile memory, versions of meta data of the storage device;
copying the meta data into non-volatile storage media of the storage device during a shutdown process;

performing a binary search of a latest, valid version of the meta data in the volatile memory.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding metadata and binary search.
US 20180046576 A1
US 20150261613 A1
US 20140201153 A1
US 20020087673 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132